Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Almog et al (US 10,027,796).

As per claim 20 Almog et al discloses: An information processing apparatus having a touch controllable display for displaying information, the information processing apparatus comprising: a detecting unit 102/210 for detecting a specific touch operation on information including text displayed on the touch screen; a text-of-interest obtaining unit 214 for obtaining the text in the information as a text-of-interest according to the detected specific touch operation; a user intent obtaining unit 220 for performing user intent recognition on the text-of-interest to obtain a user intent corresponding to the candidate operation determining unit 220 for determining candidate operations matching the user intent based on a predefined dictionary 234; and a display unit 208 for displaying the determined candidate operations on the display in an operable manner on a display interface that presents the text-of interest in a separated manner wherein the detecting unit { [ column 10, lines 43-67 ] FIG. 5B illustrates an example of an application processing a smart reminder. As illustrated, certain key words in the textual input are isolated (indicated by the underlining). The smart reminder system may first determine if the user intended the input to serve as a smart reminder. As described in FIG. 2, one aspect of determining if the input is intended to serve as a smart reminder is to isolate key words (as indicated by the underline). For example, action directives such as the underlined word 520 “Remember,” combined with the underlined word 512 “tell,” may be compared against a previous set of data within the natural language processor 204 from FIG. 2. The natural language processor 204 may then determine that this input was intended to be a smart reminder. The underlined name 514 “Joe Smith” may be associated with a contact in an address book of the user. In some example aspects, a user may have contact entries that share the same first and last names. In such scenarios, the smart reminder system may consider other contextual cues. For example, the smart reminder system may consider the underlined word 516 “meeting” and the underlined date 518 “next Monday” to determine that the input is associated with a work domain. In this example, the smart reminder system may associate the underlined named 514 “Joe Smith” with a work contact named “Joe Smith” within the address book of the user.}, the text-of-interest obtaining unit, the user intent obtaining unit, the candidate operation determining unit, and the display unit are implemented via a processor. {figures 1 & 2 & [column 9, lines 9-25] After any additional data has been gathered and the smart reminder has been prepared for output by the reminder manager 206, the output provider 208 generates a smart reminder on the screen of a device of a user. In some example aspects, the display of the smart reminder may be a large text box reminder. In other example aspects, the display of the smart reminder may be a small banner reminder at the top of the screen of a device. In further aspects, the smart reminder may be displayed by a small smart reminder icon in the header or footer areas of a screen of a device. Other device feedback mechanisms may be associated with a smart reminder. For example, upon triggering a smart reminder, the device displaying the smart reminder may vibrate. In other example aspects, a sound may be associated with the display of a smart reminder. That is, any suitable method for displaying a smart reminder may be implemented by an electronic device of a user.}

As per claim 23 Almog et al discloses: An information processing method for an information processing apparatus having a touch screen for displaying information, the information processing method comprising: detecting a specific touch operation 102/210  on information including text displayed on the touch screen; obtaining the text 214 in the information as a text-of-interest according to the detected specific touch controlled operation; performing user intent recognition  220 on the text-of-interest to obtain a user intent corresponding to the text-of-interest; determining candidate operations 220 matching the user intent based on a predefined dictionary 234; and displaying the determined candidate operations 208 in an operable manner { [ column 10, lines 43-67 ] FIG. 5B illustrates an example of an application processing a smart reminder. As illustrated, certain key words in the textual input are isolated (indicated by the underlining). The smart reminder system may first determine if the user intended the input to serve as a smart reminder. As described in FIG. 2, one aspect of determining if the input is intended to serve as a smart reminder is to isolate key words (as indicated by the underline). For example, action directives such as the underlined word 520 “Remember,” combined with the underlined word 512 “tell,” may be compared against a previous set of data within the natural language processor 204 from FIG. 2. The natural language processor 204 may then determine that this input was intended to be a smart reminder. The underlined name 514 “Joe Smith” may be associated with a contact in an address book of the user. In some example aspects, a user may have contact entries that share the same first and last names. In such scenarios, the smart reminder system may consider other contextual cues. For example, the smart reminder system may consider the underlined word 516 “meeting” and the underlined date 518 “next Monday” to determine that the input is associated with a work domain. In this example, the smart reminder system may associate the underlined named 514 “Joe Smith” with a work contact named “Joe Smith” within the address book of the user. } on a display interface that presents the text-of-interest in a separated manner. {figures 1 & 2 & [column 9, lines 9-25] After any additional data has been gathered and the smart reminder has been prepared for output by the reminder manager 206, the output provider 208 generates a smart reminder on the screen of a device of a user. In some example aspects, the display of the smart reminder may be a large text box reminder. In other example aspects, the display of the smart reminder may be a small banner reminder at the top of the screen of a device. In further aspects, the smart reminder may be displayed by a small smart reminder icon in the header or footer areas of a screen of a device. Other device feedback mechanisms may be associated with a smart reminder. For example, upon triggering a smart reminder, the device displaying the smart reminder may vibrate. In other example aspects, a sound may be associated with the display of a smart reminder. That is, any suitable method for displaying a smart reminder may be implemented by an electronic device of a user.}

As per claim 25 Almog et al discloses: A computer-readable storage medium storing a computer program, which when executed by a processor, implements an information processing method for an information processing apparatus having a touch screen  for displaying information, the information processing method comprising: detecting a specific touch operation 102/210 on information including a text displayed on the touch screen; obtaining the text in the information 214 as a text-of-interest according to the detected specific touch controlled operation; performing user intent recognition 220 on the text-of-interest to obtain a user intent corresponding to the text-of-interest; determining candidate operations 220 matching the user intent based on a predefined dictionary 234 { [ column 10, lines 43-67 ] FIG. 5B illustrates an example of an application processing a smart reminder. As illustrated, certain key words in the textual input are isolated (indicated by the underlining). The smart reminder system may first determine if the user intended the input to serve as a smart reminder. As described in FIG. 2, one aspect of determining if the input is intended to serve as a smart reminder is to isolate key words (as indicated by the underline). For example, action directives such as the underlined word 520 “Remember,” combined with the underlined word 512 “tell,” may be compared against a previous set of data within the natural language processor 204 from FIG. 2. The natural language processor 204 may then determine that this input was intended to be a smart reminder. The underlined name 514 “Joe Smith” may be associated with a contact in an address book of the user. In some example aspects, a user may have contact entries that share the same first and last names. In such scenarios, the smart reminder system may consider other contextual cues. For example, the smart reminder system may consider the underlined word 516 “meeting” and the underlined date 518 “next Monday” to determine that the input is associated with a work domain. In this example, the smart reminder system may associate the underlined named 514 “Joe Smith” with a work contact named “Joe Smith” within the address book of the user. }; displaying the determined candidate operations 208  in an operable manner on a display interface that presents the text-of-interest in a separated manner.  {figures 1 & 2 & [column 9, lines 9-25] After any additional data has been gathered and the smart reminder has been prepared for output by the reminder manager 206, the output provider 208 generates a smart reminder on the screen of a device of a user. In some example aspects, the display of the smart reminder may be a large text box reminder. In other example aspects, the display of the smart reminder may be a small banner reminder at the top of the screen of a device. In further aspects, the smart reminder may be displayed by a small smart reminder icon in the header or footer areas of a screen of a device. Other device feedback mechanisms may be associated with a smart reminder. For example, upon triggering a smart reminder, the device displaying the smart reminder may vibrate. In other example aspects, a sound may be associated with the display of a smart reminder. That is, any suitable method for displaying a smart reminder may be implemented by an electronic device of a user.}

Allowable Subject Matter
Claims 1-19 are allowed.

Claims 21, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance is that that allowed and amended claims set forth
generating a display interface and assigning one view control to each of the semantic segments; and displaying the semantic segments in a separated manner, wherein the semantic segments are arranged in separately-displayed view controls on the display interface.

This is neither taught nor disclosed by the prior art.

Response to Arguments
Applicant's arguments filed November 27, 2020 have been fully considered but they are not persuasive.  In the second paragraph on page 5 applicant asserts the following:
Apparently, as shown in FIG. 5B of Almog as reproduced above, the smart reminder of Almog is a single application to process text input, i.e., Almog provides a single candidate operation matching the user intent: reminder. However, Almog does not display the text input together with multiple candidate operations matching the user intent. Thus, Almog fails to teach or suggest, at least, “displaying the determined candidate operations in an operable manner on a display interface that presents the text-of-interest in a separated manner.” as recited in amended claim 20 (emphasis added).

As stated supra Almog discloses in [ column 10, lines 43-67 ] action directives, plural, which are multiple candidate operations matching user intent as require by the claims.  Therefore, contrary to applicant’s assertion Almog anticipates the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd